Case 1:18-cv-00332-RPK-RLM Document 9 Filed 08/31/20 Page 1 of 7 PageID #: 25




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
JAMAR POWELL,

                          Plaintiff,                               MEMORANDUM AND ORDER
                                                                   18-CV-332 (RPK) (RLM)
        -against-

NEW YORK CITY POLICE DEPARTMENT,
KINGS COUNTY HOSPITAL, BRONX
LEBANON HOSPITAL, and BROOKDALE
HOSPITAL,

                           Defendants.
---------------------------------------------------------------X
RACHEL P. KOVNER, United States District Judge:

        Plaintiff Jamar Powell filed this pro se action while incarcerated at Rikers Island, raising

claims under 42 U.S.C. § 1983. Compl. at 1 (Dkt. #1). The complaint names as defendants the

New York City Police Department (“NYPD”), Kings County Hospital, Bronx Lebanon Hospital,

and Brookdale Hospital. Ibid. Plaintiff seeks to proceed in forma pauperis. IFP Application

(Dkt. #2). Plaintiff’s in forma pauperis application is granted for purposes of this Order, but the

complaint is dismissed. Plaintiff’s claims against Bronx Lebanon Hospital and Brookdale Hospital

must be dismissed because plaintiff does not adequately allege that those private defendants were

acting under color of state law, as Section 1983 requires. His claims against the NYPD and Kings

County Hospital must be dismissed because they appear to name non-suable entities and because

even if plaintiff had named the appropriate municipal defendants with respect to actions by those

entities, his complaint fails to set forth a basis for municipal liability. Plaintiff is granted leave to

file an amended complaint within 30 days of this Order. If plaintiff does not file an amended

complaint within 30 days, the case will be dismissed.
Case 1:18-cv-00332-RPK-RLM Document 9 Filed 08/31/20 Page 2 of 7 PageID #: 26




                                              BACKGROUND

        Plaintiff’s complaint describes a pattern of harassment and abuse that began after “someone

had confused plaintiff [with] a child molester.” Compl. at 4 (spelling altered). Plaintiff alleges

that when he was a patient at Brookdale Hospital, Kings County Hospital, and Bronx Lebanon

Hospital, “patients and nurses tormented and tortured” him. Id. at 4-4a (spelling altered).* He

alleges that “the New York City police department was made aware of the harassment that [he]

was receiving,” and that he asked police officers for help, but that officers “just sat there pretending

like [he] was losing [his] mind.” Ibid. (spelling altered). Plaintiff further alleges that on a separate

occasion, people outside his apartment in the Bronx called him a child molester and threatened to

kill him. Id. at 4a. According to plaintiff, when he called the police, they took him to Bronx

Lebanon Hospital, where he was “put to sleep and raped” and “then admitted into the hospital

while they said they had to investigate.” Ibid. He states that later, he “continued to be tormented

in public,” but the police “laughed it off and let the torment continue.” Id. at 4a-4b (spelling

altered). Plaintiff alleges that he eventually broke a window to try to get police attention and was

arrested as a result. Id. at 4b. He states that he was then “physically assaulted and raped again” at

the Brooklyn Detention Center. Ibid. Plaintiff seeks substantial damages. Id. at 5.

                                        STANDARD OF REVIEW

        When a litigant files a lawsuit in forma pauperis, the district court must dismiss the case if

it determines that the complaint “is frivolous or malicious,” that it “fails to state a claim on which

relief may be granted,” or that it “seeks monetary relief against a defendant who is immune from

such relief.” 28 U.S.C. § 1915(e)(2)(B). The court must similarly dismiss any civil suit filed by

an incarcerated person seeking redress from a governmental entity or from government officers or


*
    Plaintiff’s complaint includes an addendum inserted in between pages 4 and 5 of the pre-printed complaint
    form. These pages are referred to as 4a and 4b.

                                                        2
Case 1:18-cv-00332-RPK-RLM Document 9 Filed 08/31/20 Page 3 of 7 PageID #: 27




employees “if the complaint (1) is frivolous, malicious, or fails to state a claim upon which relief

may be granted; or (2) seeks monetary relief from a defendant who is immune from such relief.”

28 U.S.C. § 1915A; see Abbas v. Dixon, 480 F.3d 636, 639 (2d Cir. 2007).

       To avoid dismissal for failure to state a claim, a complaint must plead “enough facts to

state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007). “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556). “Factual allegations

must be enough to raise a right to relief above the speculative level on the assumption that all of

the complaint’s allegations are true.” Twombly, 550 U.S. at 555.

       When a court applies these standards to a pro se litigant’s complaint, the complaint must

EH³OLEHUDOO\FRQVWUXHGDQGௗௗௗௗKRZHYHULQDUWIXOO\SOHDGHGPXVWEHKHOGWROHVVVWULQJHQWVWDQGDUGV

than formal pleadings drafted by lawyers.”          Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(per curiam) (internal quotations and citations omitted). Moreover, if a “liberal reading of the

complaint gives any indication that a valid claim might be stated,” the plaintiff should be given an

opportunity to amend the complaint. Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000) (quoting

Gomez v. USAA Fed. Sav. Bank, 171 F.3d 794, 795 (2d. Cir. 1999) (per curiam)); see Shomo v.

City of New York, 579 F.3d 176, 183 (2d Cir. 2009).

                                           DISCUSSION

       Plaintiff filed this action seeking damages under 42 U.S.C. § 1983, which “provides a

cause of action against any person who deprives an individual of federally guaranteed rights under

color of state law.” Filarsky v. Delia, 566 U.S. 377, 383 (2012) (internal quotations omitted).




                                                  3
Case 1:18-cv-00332-RPK-RLM Document 9 Filed 08/31/20 Page 4 of 7 PageID #: 28




Plaintiff’s complaint must be dismissed because plaintiff has failed to state a claim under

Section 1983 against any of the defendants.

I.     Claims Against Bronx Lebanon Hospital and Brookdale Hospital

       Plaintiff has failed to state a claim under Section 1983 against the two private hospitals

named as defendants: Bronx Lebanon Hospital and Brookdale Hospital. Private actors can be

liable for misconduct under Section 1983 only if “the alleged infringement of federal rights” is

“fairly attributable to the State.” Rendell-Baker v. Kohn, 457 U.S. 830, 838 (1982) (quoting

another source). To establish this nexus, a plaintiff seeking to hold a defendant liable for private

conduct under Section 1983 must allege that (i) “the State compelled the conduct”; (ii) “there is a

sufficiently close nexus between the State and the private conduct”; or (iii) “the private conduct

consisted of activity that has traditionally been the exclusive prerogative of the State.” McGugan

v. Aldana-Bernier, 752 F.3d 224, 229 (2d Cir. 2014) (quoting another source).

       Here, plaintiff has suggested that nurses “tormented and tortured” him and that he was later

“put to sleep and raped” in a hospital, Compl. at 4a (spelling altered), but the complaint, liberally

read, does not make any argument or provide any basis to conclude that the conduct by private

hospital employees that petitioner alleges is attributable to the State, see White v. St. Joseph's

Hosp., 369 F. App’x 225, 226 (2d Cir. 2010) (citation omitted) (explaining that private hospitals

“are generally not proper § 1983 defendants because they do not act under color of state law”); cf.

Kia P. v. McIntyre, 235 F.3d 749, 756 (2d Cir. 2000) (concluding that private hospital’s rendering

of medical care was not state action, but that actions of hospital employees “as part of the reporting

and enforcement machinery” for the New York City Child Welfare Administration did constitute

state action). Plaintiff’s claims against the private hospital defendants must be dismissed because

plaintiff has not stated a cognizable Section 1983 claim against those defendants.



                                                  4
Case 1:18-cv-00332-RPK-RLM Document 9 Filed 08/31/20 Page 5 of 7 PageID #: 29




II.    Claims Against the NYPD and Kings County Hospital

       Plaintiff has also failed to state a claim against the NYPD and Kings County Hospital. As

a threshold matter, neither defendant appears to be a suable entity. The NYPD is a “non-suable

agency” of the City of New York. Jenkins v. City of New York, 478 F.3d 76, 93 n.19 (2d Cir. 2007)

(citation omitted). That means that any claims against the NYPD should be brought against the

City of New York. See N.Y.C. Charter § 396; Walston v. City of New York, 289 F. Supp. 3d 398,

402 n.1 (E.D.N.Y. 2018), aff’d, 754 F. App’x 65 (2d Cir. 2019). King County Hospital does not

appear to be a suable entity, either. Courts have commonly concluded that “operating division[s]”

of the New York City Health and Hospitals Corporation (“HHC”), such as Kings County Hospital,

are “not . . . separate corporate entit[ies]” from HHC and should not be independently “subject to

suit.” Ingrassia v. Health & Hosp. Corp., 130 F. Supp. 3d 709, 716 (E.D.N.Y. 2015) (dismissing

an operating division of HHC from an action in which HHC was also named); see Sulaymu-Bey v.

City of New York, No. 17-cv-3563 (AMD) (SJB), 2019 WL 1434597, at *10 n.18 (E.D.N.Y.

Mar. 29, 2019) (noting, in dismissing Kings County Hospital from the suit, that HHC “has the

capacity to be sued by statute, [but] Kings County Hospital does not”); see also N.Y. Unconsol. L.

§ 7385(1) (providing that HHC has the capacity to “sue and be sued”); but see Phelan ex. rel.

Phelan v. Mullane, 512 F. App’x 88, 92 (2d Cir. 2013) (referring to Kings County Hospital and

HHC as separate defendants).

       Moreover, the portions of plaintiff’s complaint concerning the NYPD and Kings County

Hospital would fail to state a claim even if plaintiff had named the appropriate suable entities.

Both the NYPD and Kings County Hospital are municipal entities. And a municipal entity can

only be held liable under Section 1983 if an “action pursuant to official municipal policy of some

nature” caused a deprivation of rights. Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 691



                                                5
Case 1:18-cv-00332-RPK-RLM Document 9 Filed 08/31/20 Page 6 of 7 PageID #: 30




(1978); see Connick v. Thompson, 563 U.S. 51, 60-61 (2011). Accordingly, to hold a municipality

liable under Section 1983, a plaintiff must plead and prove (i) the existence of “an official policy

or custom,” that (ii) “causes the plaintiff to be subjected to,” (iii) a “denial” of a federally

guaranteed right. Wray v. City of New York, 490 F.3d 189, 195 (2d Cir. 2007) (quoting Batista v.

Rodriguez, 702 F.2d 393, 397 (2d Cir. 1983)). Here, plaintiff has not alleged that any deprivation

of his rights was connected to a municipal policy. As a result, even if plaintiff had named the

appropriate municipal defendants, his claims against those entities would be subject to dismissal.

III.   Leave to Amend

       Plaintiff is granted leave to amend his complaint to name appropriate defendants and to set

forth a valid basis for liability with respect to those defendants. Plaintiff may include the City of

New York and/or an appropriate municipal hospital defendant in an amended complaint if plaintiff

sets out a good-faith basis for alleging that his rights were violated because of a municipal policy

or custom attributable to the City or the appropriate municipal hospital defendant. If plaintiff

wishes to name individual defendants in the amended complaint, then the complaint must, at

minimum, explain what each individual defendant did or failed to do that violated plaintiff’s rights.

If plaintiff does not know the names of potential individual defendants, he may identify each of

them as a John or Jane Doe defendant (e.g., John Doe Correctional Officer or Jane Doe Physician)

and include any identifying information he is able to provide.




                                                 6
Case 1:18-cv-00332-RPK-RLM Document 9 Filed 08/31/20 Page 7 of 7 PageID #: 31




                                         CONCLUSION

       The complaint is dismissed. Plaintiff may file an amended complaint as described above

within 30 days. The new complaint must be captioned “Amended Complaint” and shall bear the

same docket number as this Order. All further proceedings are stayed for 30 days. If plaintiff does

not file an amended complaint within 30 days, judgment shall be entered dismissing the case. The

Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal would not be taken in good faith

and therefore in forma pauperis status is denied for purpose of an appeal. See Coppedge v. United

States, 369 U.S. 438, 444-45 (1962).


       SO ORDERED.



                                               /s/ Rachel Kovner
                                             RACHEL P. KOVNER
                                             United States District Judge

Dated: August 31, 2020
       Brooklyn, New York




                                                7
